Exhibit 10.1

LOGO [g90830accentia1.jpg]

February 12, 2008

Accentia Biopharmaceuticals

324 South Hyde Park Ave

Suite 350

Tampa, FL 33606

Attn: Alan Pearce, CFO

 

Re: Termination of Amended and Restated Distribution and Supply Agreement
between

     TEAMM Pharmaceuticals, Inc. (“TEAMM”) and Respirics, Inc. (“Respirics”)

Dear Alan,

TEAMM and Respirics entered into an Amended and Restated Distribution and Supply
Agreement, effective as of August 12, 2005 (the “Agreement”), pursuant to which
Respirics granted TEAMM the right to sell Respirics’ MD Turbo™ product in the
United States, and Respirics agreed to supply such product to TEAMM. As
discussed, for a variety of reasons, both parties wish to terminate the
Agreement, as further described below. All capitalized terms not otherwise
defined in this letter shall have the meanings provided in the Agreement. By
execution of this letter agreement, and in consideration of the mutual promises
and undertakings set forth hereinafter, Respirics and TEAMM hereby agree that:

1. Termination of Agreement. The Agreement is hereby terminated, effective as of
the date of this letter (the “Termination Date”), subject to the terms below.

2. Inventory. All Products ordered by TEAMM under the Agreement and manufactured
prior to the Termination Date, whether or not delivered to TEAMM, and all
work-in-process, raw materials, and parts related to such Products
(collectively, the “Inventory”), shall be the property of Respirics, and TEAMM
hereby assigns all of its right, title, and interest therein to Respirics, free
and clear of all liens, claims, and encumbrances, other than TEAMM’s claims to
portions of “Net Profits” as set forth herein.

3. Delivery of TEAMM Inventory; TEAMM Marketing Materials. TEAMM shall cease all
marketing, sale, and distribution of Products on the Termination Date. TEAMM
shall, at its cost, deliver the entire portion of Inventory in its possession or
under its control, which consists of 60,232 units of] Products (the “TEAMM
Inventory”), to Respirics or Respirics’ designee within twenty (20) days of the
Termination Date. TEAMM represents and warrants that the TEAMM Inventory is
undamaged, unexpired, in good, marketable, and saleable condition, and has been
stored, and will be shipped, in accordance with applicable laws, rules, and
regulations, industry standards, and cGMP. TEAMM shall, if and as requested by
Respirics in writing, destroy or deliver to Respirics TEAMM’s customer lists,
existing orders, promotional materials, marketing data and programs, business
plans, customer, physician, and patient complaint, service, and support records,
and all other related information concerning TEAMM’s activities with respect to
the Products within fifteen (15) business days of Respirics request, provided
that such information shall be considered Respirics’ Proprietary Information
hereunder



--------------------------------------------------------------------------------

February 12, 2008

Page 2

following the Termination Date, subject to the obligations of non-use and
confidentiality provided in the Agreement. Notwithstanding the foregoing
provision, TEAMM shall be entitled to maintain one archival copy of any such
records, subject to continuing applicability of the Confidentiality Agreement
between TEAMM and Respirics.

4. Inventory Repayment. Until such time as Respirics’ Net Profit (as defined
below) with respect to its sale of the finished Products included in the TEAMM
Inventory equals $110,000, Respirics shall have no payment obligations to TEAMM
of any kind. Respirics shall pay TEAMM fifty percent (50%) of any Net Profit in
excess of $110,000 on Respirics’ sale of finished Products included in the TEAMM
Inventory, such payment being made on a quarterly basis within thirty (30) days
of the end of each calendar quarter. “Net Profit” means, for purposes of this
paragraph 4, amounts actually received by Respirics in connection with the sale
of finished Products included in the TEAMM Inventory, less all indirect and
direct costs associated with the sale, marketing, manufacture, packaging
(including re-packaging and re-labeling), storage, distribution, and promotion
of such Products, as calculated in accordance with GAAP, and including but not
limited to: (i) cost of goods sold (including direct and indirect costs, such as
packaging, depreciation, amortization, etc.); (ii) sales, general and
administrative costs, including without limitation, reasonable discounts,
rebates, credits, returns, refunds, allowances, price adjustments (including
retroactive adjustments), chargebacks, and reimbursements, and all advertising,
promotion, and marketing funded by Respirics with respect to Products; (iii) any
federal, state or foreign sales, excise or other taxes, duties, or tariffs
imposed on Products (not including any tax based solely on Respirics’ net
income); (iv) a pro rata portion of any management or facilities overhead;
(v) all costs associated with intellectual property protection of the Products
including without limitation patent preparation and prosecution costs;
(vi) shipping, freight, insurance, and other costs of distribution; and
(vii) all costs associated with regulatory compliance and customer service
regarding the Products.

5. Post-Termination Support.

a. TEAMM shall promptly transfer to Respirics the capability to provide a
reasonable level of customer, physician, and patient service and support to
purchasers, prescribers, dispensers, and users of Products sold by TEAMM under
the Agreement in a manner consistent with all applicable laws, rules, and
regulations, such transfer to include the delivery of sufficient sales,
marketing, service, support, and other Product records reasonably necessary to
engage in such support activities in a manner consistent with applicable laws,
rules, and regulations. Upon the request of Respirics, TEAMM shall refer all
future inquiries and requests for customer, physician, and patient service and
support with respect to Products and their use to Respirics, using contact
information to be provided by Respirics.

b. Respirics shall, following the Termination Date, provide a reasonable level
of customer, physician, and patient service and support to purchasers,
prescribers, dispensers, and users of Products sold by TEAMM under the Agreement
in a manner consistent with applicable laws, rules, and regulations, provided
TEAMM complies with its obligations under paragraph 5.a. above. Subject to
Respirics’ provision of support pursuant to this paragraph 5.b., TEAMM’s
obligations under Sections 6.1(c) and (d) of the Agreement shall, without
limitation of the survival provisions of the Agreement, survive termination and
TEAMM shall, as part of the transfer referenced in paragraph 5.a. above, provide
Respirics copies of all records referenced in Sections 6.1(c) and (d) of the
Agreement.

 

2



--------------------------------------------------------------------------------

February 12, 2008

Page 3

6. Releases.

a. Trailing Obligations. Neither TEAMM nor Respirics shall, except as otherwise
stated in this letter agreement, have any obligations with respect to any
outstanding and/or unfulfilled Orders or Forecasts under the Agreement, and any
outstanding and/or unfulfilled Orders and Forecasts under the Agreement shall be
deemed null and void. Notwithstanding anything to the contrary, and without
limitation of the foregoing provision, (i) TEAMM shall not be obligated to
comply with Section 12.4(d) of the Agreement (except to the extent any
obligations explicitly described in this letter agreement overlap with those
described in Section 12.4(d)) and (ii) Respirics shall not be obligated to
comply with Section 12.4(b) of the Agreement.

b. Release by Respirics. Effective upon the Termination Date, in exchange for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Respirics hereby waives, releases and forever irrevocably
discharges TEAMM from any alleged claims, demands, charges, lawsuits, defenses,
actions or causes of action, obligations, damages, costs, attorneys’ fees or
liabilities whatsoever, which Respirics had, now has, or may have, existing as
of the Termination Date, with respect to any acts or omissions of TEAMM prior to
the Termination Date with respect to the Product or performance of TEAMM’s
obligations under the Agreement, including but not limited to any alleged
breaches or defaults of TEAMM under the Agreement, including without limitation
as a result of or related to any alleged breach(es), prior to the Termination
Date, by TEAMM of (i) Section 3.3 of the Agreement for failing to use
commercially reasonable efforts to promote the sale of Products and expending
reasonably sufficient financial resources to fund such efforts,
(ii) Section 6.6(a) of the Agreement because TEAMM did not provide, on a monthly
basis, updated estimated Forecasts as required thereby, (iii) Section 6.6(b) of
the Agreement because TEAMM did not place Orders reasonably sufficient to
provide for the monthly delivery of the monthly minimum amounts of Products as
required thereby, and (iv) Section 8.4 of the Agreement for failing to pay
amounts due Respirics with respect to Products delivered by Respirics within the
time period required.

c. Release by TEAMM. Effective upon execution of this letter agreement by TEAMM
and in exchange for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, TEAMM hereby waives, releases and forever
irrevocably discharges Respirics from any claims, demands, charges, lawsuits,
defenses, actions or causes of action, obligations, damages, costs, attorneys’
fees or liabilities whatsoever, if any, which TEAMM had, now has, or may have,
existing as of the Termination Date, with respect to any acts or omissions of
Respirics prior to the Termination Date with respect to the Product or
performance of Respirics’ obligations under the Agreement, including but not
limited to any alleged breaches or defaults of Respirics under the Agreement.
TEAMM hereby confirms and certifies that, as of the date of this letter,
Respirics does not owe TEAMM any amounts under the Agreement or with respect to
the termination thereof, except such payment(s) as may become due under
paragraph 4 hereof.

7. Counterparts. This letter agreement may be executed in any number of
counterparts and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. It shall not be necessary in making proof of this letter agreement
or any counterpart hereof to account for any of the other counterpart.

 

3



--------------------------------------------------------------------------------

February 12, 2008

Page 4

8. Assignment, Binding Effect. Neither party shall assign this letter agreement
nor any of their respective rights or obligations hereunder without the prior
written consent of the other party, such consent not to be unreasonably
withheld, except that either party may assign this letter agreement to any of
its Affiliates or to any person or entity to which substantially all of its
assets or business related to the subject matter hereof are transferred by
operation of law or otherwise, including, but without limitation, by merger or
transfer of stock. Any other attempted assignment without such consent shall be
void. Any assignee or transferee of this letter agreement and/or the rights or
obligations hereunder shall expressly assume in writing all obligations of the
assignor/transferor pursuant to this letter agreement.

9. Severability. In the event that any provision of this letter agreement shall
be found in any jurisdiction to be in violation of public policy or illegal or
unenforceable in law or equity, such finding shall in no event invalidate any
other provision of this letter agreement in that jurisdiction, and this letter
agreement shall be deemed amended to the minimum extent required to comply with
the law of such jurisdiction.

10. Governing Law; Jurisdiction. This letter agreement shall be governed by and
construed and enforced in accordance with the laws of the State of North
Carolina, excluding that body of law known as choice of law, and shall be
binding upon the parties hereto in the United States and worldwide. All disputes
with respect to this letter agreement shall be brought and heard either in the
North Carolina state courts located in Wake County, North Carolina, or the
federal district court for the Eastern District of North Carolina located in
Raleigh, North Carolina. The parties to this letter agreement each consent to
the in personam jurisdiction and venue of such courts. The parties agree that
service of process upon them in any such action may be made if delivered in
person, by courier service, by telegram, by telefacsimile or by first class
mail, and shall be deemed effectively given upon receipt.

If TEAMM agrees to the foregoing terms, please sign below where indicated. We
regret that this relationship did not succeed as originally hoped for by both
sides, but appreciate coming together to negotiate a mutually agreeable path to
termination.

 

Very truly yours,

 

RESPIRICS, INC.

/s/ Gilbert S. Mott, Jr.

Gilbert S. Mott, Jr.

President and Chief Executive Officer

 

Acknowledged and agreed:

Accentia BioPharmaceuticals for

TEAMM PHARMACEUTICALS, INC.

By:   /s/ Alan M. Pearce Name:   Alan M. Pearce Title:   Acting COO

 

 

 

4